On Motion to Dismiss.
The opinion of the court was delivered by
Taliaeerro, J.
The grounds on which the appellee mainly relies in support of his motion to dismiss the appeal in this case'are that the-transcript does not contain a true record of the proceedings had on the-*135trial of tlio case in the court below, but on the contrary that it is erased, interlined, and mutilated in various places referred to by pages in the transcript; that these defects in the transcript are imputable solely to the appellant.
An attentive examination of the parts" of the record containing these alleged erasures, interlineations, and mutilations does not convince us that the transcript is not a true and correct copy of the original record of the proceedings had in the case on its trial in the court below. Two certificates of the clerk and his affidavit besides attest its correctness. It seems that ex industria the clerk has aimed to present an exact fac simile, a photograph, of the record, which in some of its parts presents, on that account, an anomalous appearance.
And we will here remark that the clerk, in making out the transcript in this manner, has made a departure from the established usage which has nothing to commend it as an improvement and nothing to render its adoption desirable. We, however, assume that this transcript represents correctly the alterations, erasures, interlineations, etc., as they appear in the original. There is nothing that we find to induce the belief that the original record has been altered, or that the transcript is not a correct copy of it.
It is therefore ordered that the motion to dismiss be overruled.